Citation Nr: 0814607	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-18 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for depression.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1980 and from November 1981 to November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied entitlement to service connection 
for depression.  

In July 2006 the veteran withdrew his request for a hearing 
before a member of the Board.  Regulations provide that a 
veteran may withdraw a hearing request at any time before the 
date of the hearing.  See 38 C.F.R. § 20.704(e) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for 
depression.  He claims that he was treated for depression in 
service.  He contends that the depression for which he now 
receives treatment was caused by service and treated in 
service.  

Our review finds that service medical records indicate that 
he was seen in a mental health clinic in September and 
October 1979.  These records are not in the claims file.  In 
a report of medical history completed in September 1980 the 
veteran checked yes that he had or previously had depression 
and nervous trouble.  The record shows that in April 1982 
when seen at a mental health clinic he was diagnosed with an 
adjustment problem with a depressed mood.  In July 1982 he 
had a migraine headache which was assessed as probably due to 
"?depression."  He was to make a return appointment to the 
mental health clinic.  In August 1982, his case was closed at 
the Community Mental Health Service as he was being followed 
three times weekly at "D&A".  In December 1982 he was seen 
by a clinical psychologist who noted that the veteran was 
somewhat mildly depressed and that his mood was depressed.  
The impression was adjustment disorder with depressed mood 
and rule out alcohol abuse.  The recommendation was that the 
veteran return to the Community Mental Health Clinic and an 
appointment time was noted.  It was also noted that the 
veteran claimed he was seeing another doctor occasionally.  A 
February 1983 entry from the Community Mental Health Clinic 
indicates that the veteran had been seen five times for unit 
related problems.  The impression was adjustment.  He did not 
require further follow-up.  Although there are some entries 
from the Community Mental Health Clinic, other treatment 
notes are not of record.  These records should be secured and 
attached to the claims file prior to appellate review.  
38 C.F.R. § 3.159(c)(4) (2007).  

Post-service medical records show the veteran has received 
treatment for depression.  Diagnoses of depression, major 
depressive disorder with psychotic features, depression with 
psychotic features and other psychiatric disorders are shown.  
It is noted, however, that some of the stressful events that 
the veteran claimed happened in service have not been 
verified.  

Prior to appellate review, it is necessary to obtain 
additional medical records, a medical examination and a 
medical opinion as to a relationship, if any, between the 
veteran's inservice complaints and symptoms of depression and 
a current diagnosis of depression or major depressive 
disorder or other currently diagnosed psychiatric disorder.  
38 C.F.R. § 3.159(c)(4).

In addition, the veteran had reported being hospitalized at 
Gulf Oaks Hospital in 2003 for depression and suicidal 
ideation.  He did not reply to a request for authorization 
for VA to obtain these records and did not submit them 
himself.  As the claim is being remanded, the veteran should 
be offered another opportunity to submit these records or to 
request VA assistance in obtaining them.  

Accordingly, the case is REMANDED for the following action:

1. Request the veteran's mental health 
records for appointments and treatment in 
service to include records in September 
and October 1979; treatment records for a 
period of hospitalization in July 1982; 
records at a Community Mental Health 
Service in July and August 1982, and from 
December 1982 to February 1983; and for 
treatment by Dr. E.  

2. After receiving identifying information 
and authorization from the veteran, the RO 
should request the records for a period of 
hospitalization approximately in October 
2003 at Gulf Oaks Hospital.  

3. After receipt of the above requested 
records or notice that they are not 
available, schedule the veteran for a 
psychiatric examination by an appropriate 
VA specialist to determine the etiology of 
a current psychiatric disorder claimed as 
depression.  The Board notes that the 
medical evidence of record shows multiple 
psychiatric diagnoses, to include major 
depressive disorder with psychotic 
features and depression with psychotic 
features.  The claims folder must be 
reviewed by the examiner and the review 
should be noted in the examination report.

The examiner should address each current 
psychiatric disorder shown and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) related to service, symptoms 
of depression shown in service, or an 
incident in service.  A rationale should 
be provided for all opinions expressed.

4. Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

